Order, Family *10Court, New York County (Judith Sheindlin, J.), entered on or about February 1, 1994, which adjudicated respondent a juvenile delinquent and placed him on probation for two years, following a fact-finding determination on December 14, 1993, which found that respondent had committed acts which, if committed by an adult, would constitute attempted robbery in the third degree, unanimously affirmed, without costs.
The Family Court’s denial of a new trial on the grounds of newly discovered evidence was not an abuse of discretion, as respondent failed to meet his burden of proving that the three proposed witnesses could not have been found with due diligence before trial, despite the fact that at least two of them resided in respondent’s neighborhood and were known to him (see, Pullman v Pullman, 200 AD2d 430, lv dismissed 84 NY2d 850). Concur—Rosenberger, J. P., Ellerin, Ross, Williams and Tom, JJ.